            Case 1:18-cv-11658-RGS Document 30 Filed 12/13/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT

                                DISTRICT OF MASSACHUSETTS



 KRISTINA TOT, as Administratrix of the Estate of       Civil Case No.: 1:18-cv-11658-RGS
 STJEPAN TOT and RANDY STERN, as Executor
 of the Estate of ANNE MONACHELLI, on behalf
 of themselves and all others similarly situated,

                         Plaintiffs,

            v.

 eCLINICAL WORKS, LLC, a Delaware Limited
 Liability Company,

                          Defendant.



                   PLAINTIFFS’ ASSENTED-TO MOTION FOR A STAY



       Plaintiffs, by their undersigned counsel, hereby move, with defendant’s assent, for the

entry of an Order staying this matter.

       As grounds for this motion, plaintiffs state as follows:

       1.    The above-captioned matter was filed on August 6, 2018.

       2. On or about August 21, 2018, the Summons and Complaint were served upon

             eClinical Works (“Defendant”). Accordingly, pursuant to Rule 12 (a) of the Federal

             Rules of Civil Procedure, the deadline by which an answer or other response to the

             Complaint was due on September 11, 2018.

       3. Defendant and plaintiffs filed an Assented-to motion for defendant to answer or

             otherwise respond on September 7, 2018 and same was granted by this Court.




                                                 1
  Case 1:18-cv-11658-RGS Document 30 Filed 12/13/18 Page 2 of 4



4. Defendant has moved to dismiss the complaint and has moved to strike the class

   action.

5. Plaintiffs’ opposition papers are currently due December 20, 2018.

6. The parties have conferred regarding a new development in this matter: the

   Administratrix KRISTINA TOT, a named plaintiff in this action, passed away upon

   information and belief on November 14, 2018, but as yet no Death Certificate has

   been received by either parties’ counsel. Second, a Successor Administrator has not

   yet been appointed by the Surrogate Court for Queens County, New York.

7. The parties agree that a stay of this action is thus warranted.

8. The parties have agreed to a 45 (forty-five) day stay effective as of the date of the

   Order determining this assented-to motion.

9. The parties have also agreed that Plaintiffs’ responding papers to Defendant’s

   motions are due within 30 (thirty) days from the expiry date of the stay.

10. In the event that Letters of Administration appointing a Successor Administrator are

   not issued for the Estate of Stjepan Tot within the 45 (forty-five) day period as per ¶ 8

   above, then the parties shall confer on or before the 45th (forty-fifth) day.

11. Plaintiffs’ counsel declare that upon their receipt of Letters of Administration

   appointing a Successor Administrator, they will move this Court to lift the stay.



   WHEREFORE, the Plaintiffs respectfully move this Court for an entry of an Order

(1) staying this matter, and (2) extending the time within which Plaintiffs must respond to

Defendants’ motions to dismiss, as assented-to by Defendant.




                                          2
         Case 1:18-cv-11658-RGS Document 30 Filed 12/13/18 Page 3 of 4



                       LOCAL RULE 7.1(a)(2) CERTIFICATION

           The undersigned counsel hereby certified that counsel for counsel for Plaintiffs has

       conferred with counsel for Defendant, who assent to the relief sought by this Motion.



Dated: December 13, 2018

                                              /s/ Patrick M. Groulx
                                              Patrick M. Groulx
                                              Email: patrick@i-glle.com
                                              ISENBERG GROULX, LLC
                                              368 West Broadway, Suite 2
                                              Boston, MA 02127
                                              Telephone: 857-880-7889
                                              Fax: 617-249-1981
                                              BBO No. 673394


                                  CERTIFICATE OF SERVICE

       In accordance with Local Rule 5.2(b), I, Patrick M. Groulx, hereby certify that this

document filed through the ECF system on December 13, 2018, will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing.

                                              /s/ Patrick M. Groulx
                                              Patrick M. Groulx
                                              Email: patrick@i-glle.com
                                              ISENBERG GROULX, LLC
                                              368 West Broadway, Suite 2
                                              Boston, MA 02127
                                              Telephone: 857-880-7889
                                              Fax: 617-249-1981
                                              BBO No. 673394




                                                  3
Case 1:18-cv-11658-RGS Document 30 Filed 12/13/18 Page 4 of 4




                              1
